 Case 3:16-cv-01761-G-BH Document 29 Filed 10/15/20           Page 1 of 2 PageID 148



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

ADRIAN CASTRO,                              )
             Movant,                        )
                                            )   No. 3:16-CV-1761-G-BH
vs.                                         )   No. 3:04-CR-18-G (1)
                                            )
UNITED STATES OF AMERICA,                   )
              Respondent.                   )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE


      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

      The Movant’s Request for an Indicative Ruling on an Opposed Motion for Leave to File

An Amended or Supplemental Pleading, filed on February 12, 2020 (doc. 14), is DENIED.

      SO ORDERED.

October 15, 2020




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
Case 3:16-cv-01761-G-BH Document 29 Filed 10/15/20   Page 2 of 2 PageID 149
